Opinion by
Ervin, J.,
In this unemployment compensation case the bureau, the referee and the board all concluded that the appellant had terminated his employment without a necessitous and compelling reason and that he was disqualified from receiving benefits under §402(b) (1) of the Unemployment Compensation Law, 43 PS §802 (b).
Appellant was last employed as a truck driver for Woody’s Poultry, Bridgeville, Pennsylvania, at a wage of $65.00 per week, having been thus employed for one year and nine months. The board found on adequate evidence that he had vountarily terminated his employment because he felt the pay was inadequate and £he working hours too long.
*121Mere dissatisfaction with the wages and working assignments does not constitute cause of a necessitous and compelling nature for terminating one’s employment. This case is ruled by Barittisky Unemployment Compensation Case, 189 Pa. Superior Ct. 473, 151 A. 2d 874.
Decision affirmed.